DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-6 are currently pending and have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020164082, filed on 09/29/2020.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1

Claims 1-4 are directed to a server (i.e., a machine); claim 5 is directed to a system (i.e., a machine); and claim 6 is directed to a non-transitory computer-readable medium (i.e. a machine). Therefore, claims 1-6 all fall within the one of the four statutory categories of invention.

Step 2A, Prong One

Independent claims 1, 5 and 6 substantially recite acquiring price assessment information contributing to a price of a vehicle, estimating estimation price information on the vehicle based on price assessment information, and outputting the estimation price information.

The limitations stated above are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A, Prong Two

The judicial exception is not integrated into a practical application. Claims 1, 5, and 6 as a whole amount to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: (i) A server comprising a processor (comprising hardware or computer) (Claims 1 and 6), (ii) a vehicle (Claims 1, 5, and 6), (iii) a mobile terminal comprising a first processor comprising hardware (Claim 5), (iv) a vehicle assessment server comprising a second processor comprising hardware (Claim 5), and (v) A non-transitory computer-readable recording medium on which an executable program is recorded (Claim 6).

The additional elements of (i) a server comprising a processor (comprising hardware or computer) (Claims 1 and 6), (iii) a mobile terminal comprising a first processor comprising hardware (Claim 5) ,(iv) a vehicle assessment server comprising a second processor comprising hardware (Claim 5), and (v) A non-transitory computer-readable recording medium on which an executable program is recorded (Claim 6) are recited at a high level of generality (See [0034] of the Applicant’s PG Publication discussing the mobile terminal, [0043] of the Applicant’s PG Publication discussing the mobile terminal processor, [0045] of the Applicant’s PG Publication discussing the server, [0047] of the Applicant’s PG Publication discussing the recording unit of the server, and [0051] of the Applicant’s PG Publication discussing the server processor) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 

The additional element of (ii) a vehicle (Claims 1, 5, and 6) is recited at a high level of generality (see [0017] of the Applicants PG Publication discussing the vehicle). such that when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).

Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figures 1-4 showing all the additional ( (i) a server comprising a processor (comprising hardware or computer) (Claims 1 and 6), (ii) a vehicle (Claims 1, 5, and 6), (iii) a mobile terminal comprising a first processor comprising hardware (Claim 5), (iv) a vehicle assessment server comprising a second processor comprising hardware (Claim 5), and (v) A non-transitory computer-readable recording medium on which an executable program is recorded (Claim 6) ) in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims 1, 5, and 6 are ineligible.

Dependent Claims 3 and 4 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claims 1 and 7 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 3 and 4 are also ineligible.

Step 2A, Prong Two

Dependent Claim 2 further narrows the previously recited abstract idea limitations. Claim 2 also recites the additional elements of (i) a mobile terminal and (ii) a vehicle able to communicate using a predetermined wireless communication standard, which are recited at a high-level of generality (See [0030] of the Applicants PG Publication discussing the vehicle’s communication ability and [0034] of the Applicants PG Publication disclosing the mobile terminal) such that, when viewed as whole/ordered combination, it amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use.

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination [See Figures 1-4 showing the additional element in combination with the previously disclosed additional elements of Claim 1], do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: “apply it” (or an equivalent), and generally links the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), and generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)) do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional element of a mobile terminal establishing communication with the vehicle in accordance with a predetermined wireless communication standard does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 2 is ineligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and (2) as being unpatentable by Aggarwal (US 20200167811).

Claim 1:

Aggarwal teaches:

A price assessment server comprising a processor comprising hardware, the processor being configured to:
(Aggarwal - [0007] - " a computerized system for distributing an estimated monetary value of a used vehicle on the Internet, the Internet including a server and a computer with a monitor, the used vehicle being associated with a seller of the used vehicle, which used vehicles is offered for sale to a used-vehicle retailer, the system including: a server including a category-agnostic pricing engine that evaluates the fair price range of any used automobile" [0055] - " an exemplary computing system 1200 that can be configured to perform any one of the processes provided herein. In this context, computing system 1200 may include, for example, a processor, memory, storage, and I/O devices (e.g., monitor, keyboard, disk drive, Internet connection, etc.). However, computing system 1200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes.” [0073] – “Although the present embodiments have been described with reference to specific exan1ple embodiments, various modifications and changes can be made to these embodiments without departing from the broader spirit and scope of the various embodiments.”)

acquire price assessment information contributing to a price of a vehicle;
(Aggarwal - [0039] - "process 100 can determine the condition (price assessment information) of the vehicle. A well-maintained vehicle generally fetches a higher value than a vehicle that is poorly maintained. It is noted that the vehicle's parameters (e.g. mileage, condition, ownership verification (price assessment information), etc.) can be determined/verified by various parties (e.g. vehicle owner, third party services, governmental agencies, etc.). For example, a system implementing process 100 can query an API of a commercial web-based service that supplies vehicle history reports to individuals and businesses on used vehicles."  [0059] - "In step 1406, process 1400 can enable a user to select the vehicle details (e.g. make, model, year of production, trim attributes, mileage (e.g. miles and/or kilometers completed), etc. (price assessment information)")

estimate estimation price information on the vehicle based on the price assessment information; and
(Aggarwal – [0059] - "In step 1406, process 1400 can enable a user to select the vehicle details ( e.g. make, model, year of production, trim attributes, mileage (e.g. miles and/or kilometers completed) (price assessment information), etc. In step 1408, process 1400 can calculate an estimated used vehicle value based on the output of step 1406.)

output the estimation price information.
(Aggarwal - [0062] - "utilities and/or other information regarding a used vehicle can be provided (e.g. via a web page and/or mobile application page). In this way, various details about the pricing of the vehicle as can be provided to a potential buyer (e.g. a used-vehicle retailer, etc.) such that an informed decision about selling/buying a used automobile can be made. Example details include a Valuation Report. The Valuation Report can be a pricing report. The Valuation Report can be generated using the monetary value calculated by the processes provided herein and a median value of sold and listing price of selected make/model/year combination/type (MMYT) for last sixty (60) days, ninety (90) days and/or lifetime of similar used vehicles (e.g. same make/model, condition, etc.)."

Claim 2:

Aggarwal as applied in Claim 1 teaches those limitations. Additionally Aggarwal teaches:

wherein the processor is configured to acquire the price assessment information via a mobile terminal establishing communication with the vehicle in accordance with a predetermined wireless communication standard.
(Aggarwal - [0071] - " an example used-vehicle algorithmic pricing engine system, according to some embodiments. System 1600 includes a mobile device 1602 with a used-vehicle algorithmic pricing engine application (mobile terminal). The used-vehicle algorithmic pricing engine application can obtain the data for implementing the processes provided supra from a user input and/or OBD device 1604 via computer and/or cellular data networks 1606 (communication between mobile device and vehicle). OBD systems give the vehicle owner or repair technician access to the status of the various vehicle subsystems. In some embodiments, mobile device applications allow mobile devices such as cell phones and tablets to display and manipulate the OBD data (price assessment information) accessed via USB adaptor cables, BLUETOOTH or WiFi adapters plugged into the car's OBD connector (communication between mobile device and vehicle)."

Claim 3:

Aggarwal as applied in Claim 1 teaches those limitations. Additionally Aggarwal teaches:

wherein the price assessment information includes one or more pieces of: travel distance data; model year data; color data; and scratch data as to whether there is a scratch; 
(Aggarwal - [0039] - "process 100 can determine the condition of the vehicle. A well-maintained vehicle generally fetches a higher value than a vehicle that is poorly maintained. It is noted that the vehicle's parameters (e.g. mileage, condition, ownership verification, etc.) can be determined/verified by various parties (e.g. vehicle owner, third party services, governmental agencies, etc.). For example, a system implementing process 100 can query an API of a commercial web-based service that supplies vehicle history reports to individuals and businesses on used vehicles."  [0059] - "In step 1406, process 1400 can enable a user to select the vehicle details (e.g. make, model, year of production, trim attributes, mileage (e.g. miles and/or kilometers completed), etc."

Claim 5:

Aggarwal teaches:

A price assessment system comprising:
(Aggarwal - [0007] - " a computerized system for distributing an estimated monetary value of a used vehicle on the Internet, the Internet including a server and a computer with a monitor, the used vehicle being associated with a seller of the used vehicle, which used vehicles is offered for sale to a used-vehicle retailer, the system including: a server including a category-agnostic pricing engine that evaluates the fair price range of any used automobile")

a mobile terminal comprising a first processor comprising hardware; and
(Aggarwal – [0071] – “System 1600 includes a mobile device 1602 with a used-vehicle algorithmic pricing engine application (mobile terminal).” [0074] – “it can be appreciated that the various operations, processes, and methods disclosed herein can be embodied in a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system) (processor comprising hardware)”

a vehicle assessment server comprising a second processor comprising hardware, the second processor being configured to:

(Aggarwal - [0007] - " a computerized system for distributing an estimated monetary value of a used vehicle on the Internet, the Internet including a server and a computer with a monitor, the used vehicle being associated with a seller of the used vehicle, which used vehicles is offered for sale to a used-vehicle retailer, the system including: a server including a category-agnostic pricing engine that evaluates the fair price range of any used automobile" [0074] – “it can be appreciated that the various operations, processes, and methods disclosed herein can be embodied in a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system) (processor comprising hardware)”)

The remainder of this claim is rejected using the same rationale as Claim 1.

Claim 6:

Aggarwal teaches:

A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute:
(Aggarwal – [0074] – “it can be appreciated that the various operations, processes, and methods disclosed herein can be embodied in a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system), and can be performed in any order (e.g., including using means for achieving the various operations). Accordingly, the specification and drawings are to be regarded in an illustrative rather than a restrictive sense. In some embodiments, the machine-readable medium can be a non-transitory form of machine-readable medium.”)

The remainder of this claim is rejected using the same rational as Claim 1.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 20200167811) as applied in Claim 1, in view of Car Depreciation Calculator To Calculate Future Value (dated: 9/21/2020).

Claim 4:

Aggarwal teaches:

wherein the estimation price information includes a current assessed price and 
(Aggarwal - (Aggarwal - [0059] - "process 1400 can calculate an estimated used vehicle value based (estimation price information) on the output of step 1406.” [0062] – “The Valuation Report can be generated using the monetary value (current assessed price) calculated by the processes provided herein and a median value of sold and listing price of selected make/model/year combination/type (MMYT) for last sixty (60) days, ninety (90) days and/or lifetime of similar used vehicles (e.g. same make/model, condition, etc.)."

Agarwal does not teach, however, Car Depreciation Calculator To Calculate Future Value, in the same field of endeavor, teaches:

that the estimation price information of Aggarwal includes a future assessed price of the vehicle.
(Car Depreciation Calculator To Calculate Future Value – showing the estimated future assessed values a vehicle for years 3-10 in the Resale Column of Fig.2 based on the price assessment information provided in the editable fields of Fig. 1.)
Fig. 1

    PNG
    media_image1.png
    822
    874
    media_image1.png
    Greyscale

Fig. 2

    PNG
    media_image2.png
    574
    885
    media_image2.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the used-vehicle pricing method of Aggarwal with the future value calculator of Car Depreciation Calculator To Calculate Future Value in order to most efficiently provide a fuller picture of the change in value and costs associated with a vehicle.
	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cheng – US 8005684 – Discloses methods for estimating vehicle market values


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272 5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628